Title: From George Washington to Colonel Theodorick Bland, 24 July 1777
From: Washington, George
To: Bland, Theodorick



Sir
Camp at Ramapaugh [N.J.] July the 24th 1777

The Enemy’s Fleet having left Sandy Hook and gone to Sea, you are requested to proceed forthwith with the Regiment under your Command to the City of Philadelphia and Receive directions from the Commanding Officer there. You will take no Heavy Baggage with you, but leave it to follow under the Care of an Officer & proper Guard. I am Sir Yr Most Ot Servant

G.W.

